IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOSEPH CLIFFORD MALCOMB,                  : No. 22 WAP 2019
                                          :
                   Appellant              :
                                          :
                                          :
             v.                           :
                                          :
                                          :
PA DEPARTMENT OF CORRECTIONS,             :
                                          :
                   Appellee               :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of October, 2019, the Application for Summary Relief is

GRANTED, and the Order of the Commonwealth Court is AFFIRMED.